       Case 7:19-cv-05503-VB-PED Document 137 Filed 11/25/20 Page 1 of 3



                                                                                  John M. Flannery
                                                                        Direct dial: (914) 872-7111
                                                                    john.flannery@wilsonelser.com

November 25, 2020

Hon. Paul E. Davison
United States Magistrate Court
For the Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:     Victoria Malone v. Town of Clarkstown, et al. Docket No. 19 CV 5503 (VB)
        Our File No.: 12129.00297

Dear Judge Davison:

        We submit this letter motion on behalf of defendant Town of Clarkstown for a protective

order regarding Document #55 (a draft report) and Document #61 (attorney notes) from the

Town’s Privilege Logs. We submit the declarations of Leslie Kahn and John M. Flannery (with

exhibits) in support of this application.

        A draft document sent for review by an attorney constitutes the client’s communication to

the attorney and is thus privileged. See Johnson v. J. Walter Thompson U.S.A., LLC, 2017 U.S.

Dist. LEXIS 126185, *11 (S.D.N.Y. 2017); In re Rivastigmine Patent Litig., (MDL No. 1661),

237 F.R.D. 69, 86 (S.D.N.Y. 2006). In those instances where an attorney provides advice which

includes revisions to a draft, comparison of a draft document and a final document would reveal

privileged communications. See Gucci Am., Inc. v. Guess?, Inc., 271 F.R.D. 58 (S.D.N.Y. 2010).

An attorney’s notes memorializing mental impressions regarding potential litigation constitute

protected opinion work product.

        Document #55 is a draft of a memorandum written by Labor Counsel regarding the

investigation of the harassment complaints by Victoria Malone against Brian Lillo, at a time when

litigation was pending. See Exhibit A; Kahn Decl. ¶¶10-13. Document #55 was sent by Labor




8541569v.1
        Case 7:19-cv-05503-VB-PED Document 137 Filed 11/25/20 Page 2 of 3
Hon. Paul E. Davison
November 25, 2020
Page 2

Counsel to the Town’s litigation counsel to obtain legal advice regarding the pending litigation,

and comparing the draft to the final report would reveal privileged legal advice. The Draft Report

is thus protected by privilege and work product. The attorney notes at Document #61 constitute

protected opinion work product. Kahn Aff. ¶8; Johnson, 2017 U.S. Dist. LEXIS 126185 at *13.

        Plaintiff does not dispute that the draft report and attorney notes are privileged. Instead,

Plaintiff argues that any protection is waived under FRE 502(a) by virtue of production of the final

report regarding the Lillo investigation. However, FRE 502(a) calls for production of undisclosed

documents “only if: . . . (2) the disclosed and undisclosed communications or information concern

the same subject matter; and (3) they ought in fairness to be considered together.” The purpose of

Rule 502(a) is “to prevent a selective and misleading presentation of evidence to the disadvantage

of the adversary,” FRE 502 adv. comm. n., and “the paramount consideration is ‘[w]hether fairness

requires disclosure,’ which must be determined ‘on a case-by-case basis, and depends primarily

on the specific context in which the privilege is asserted,’” Johnson, 2017 U.S. Dist. LEXIS

126185, *21.1

        The draft report was sent to litigation counsel for the purpose of obtaining legal advice

regarding the pending litigation. The final report concerns the Town’s investigation of Ms.

Malone’s July 2018 and January 2019 complaints against Mr. Lillo, not the Town’s response to

Ms. Malone’s lawsuit. Ms. Kahn’s notes were not provided to Mr. Toomey. The Town has

produced all factual material relied on during the course of its investigations, as well as notes taken

during employee interviews, and correspondence regarding the investigation. Accordingly, there

is no misleading presentation of the evidence, or disadvantage to Plaintiff in assessing the


1
  In Johnson, the district court ordered in camera review of communications between the firm conducting an
investigation of sexual harassment complaints and the law firm representing the corporate defendant in the related
litigation, and ultimately concluded that many of the submitted documents were subject to work product protection.
See 2017 U.S. Dist. LEXIS 126185, *26-27; Johnson, Dkt. 16-cv-1805 (JPO) (JCF), DE #141 (S.D.N.Y. 9/15/17).




8541569v.1
       Case 7:19-cv-05503-VB-PED Document 137 Filed 11/25/20 Page 3 of 3
Hon. Paul E. Davison
November 25, 2020
Page 3

investigation report.

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

/s/ John M. Flannery




8541569v.1
